DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species B, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/30/2020.

Response to Arguments
Applicant's arguments filed 3/22/2021 have been fully considered but they are not persuasive.
Regarding claims 1-7, Applicant argues that the instant claims are distinguished over the prior art combination because the claims clarify that “there is both a stand-by or home position where a maintenance operation occurs and an ink replenishment position where the ink is replenished into the inlet port” (page 10 of remarks).
While Examiner appreciates that Applicant’s invention utilizes both a stand-by/home position and an ink replenishment position, the instant claim language is insufficient to patentably distinguish over the prior art combination.  Specifically, the scope of the instant claims includes a configuration in which the “stand-by position” and the “ink replenishment position” are the same position.
In light of the above, Examiner has found no reason to withdraw the previously applied rejection(s).

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7, 11, 13-14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noda et al. (JP 2000-108371) in view of Hirasawa et al. (US 2019/0152223 A1).
For citations from Noda, please reference the machine-generated, English translation provided.
Regarding claims 1 and 11:
	Noda et al. disclose a recording apparatus comprising a carriage (2) having a recording head (3) that performs recording onto a transported medium (paragraph 17) and an ink tank (sub-ink tank 7) that stores ink to be supplied to the recording head (paragraph 17), which are 
	wherein the ink tank has an inlet port (ink receiving port 13) provided in an upper part of the ink tank for replenishment of the ink (paragraph 20 & Fig. 1), and a prism (12) provided in a lower part of the ink tank (paragraph 21 & Fig. 1),
the recording apparatus including a sensor (photocoupler 14) located under the carriage and having a light-emitting portion that emits light toward the prism and a light-receiving portion that receives light reflected by the prism (paragraphs 21, 25 & Fig. 2),
	wherien the carriage is located at an ink replenishment position when the ink is replenished via the inlet port (ink replenishment is performed “at the ink presence/absence determination position”: paragraph 28 & Fig. 2), and
	when the carriage is located at the ink replenishment position, the sensor is disposed at a position hidden by the carriage in plan view of the carriage as viewed from above the carriage (paragraph 28 & Fig. 2).
	Noda et al. do not expressly disclose that the carriage is located at a standby position when a maintenance operation is performed on the recording head.
	However, Hirasawa et al. disclose a recording apparatus comprising:
a carriage (11) having a recording head (12) and an ink tank (30), the ink tank having an inlet port (43), and a cap member (50) for sealing the inlet port (paragraph 51), wherein the carriage is located at a standby position (P1) when a maintenance operation is performed on the recording head (paragraphs 55-56 & Fig. 4), and the carriage is located at an ink replenishment position when the ink is replenished via an inlet port (paragraphs 58-59 & Fig. 9).  Hirasawa et al. teach that such a configuration prevents nozzle meniscus from being broken during ink replenishment (paragraph 60) by preventing ink replenishment while in a capping state (paragraph 56).

Regarding claims 3 and 13:
	Noda et al.’s modified recording apparatus comprises all the limitations of claims 1/11, and Noda et al. also disclose that the sensor is disposed at a position deviated from a center of the frame in the main scanning direction (Fig. 2).
Regarding claims 4 and 14:
	Noda et al.’s modified recording apparatus comprises all the limitations of claims 1/11, and Noda et al. also disclose that the sensor is disposed at a position where a speed of the carriage scanning in the main scanning direction is constant (the carriage is stopped at the ink presence/absence determination position: paragraphs 21, 25 & Fig. 2).
Regarding claims 7 and 17:
	Noda et al.’s modified recording apparatus comprises all the limitations of claims 1/11, and Hirasawa et al. also disclose that the recording apparatus has a front panel (front face 103) provided in front of the carriage (Figs. 1, 3), and a notch (the window portion 103a as a “through hole”) is formed in the front panel at a position corresponding to the carriage when the carriage is located at the ink replenishment position so that the ink tank is exposed through the notch (paragraph 38 & Fig. 3).

Claims 2, 5-6, 12, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noda et al. as modified by Hirasawa et al., as applied to claims 1/11 above, and further in view of Kitajima (JP 2000-289230).
For citations from Kitajima, please reference the machine-generated, English translation provided.
Regarding claims 2, 5-6, 12, and 15-16:
	Noda et al.’s modified recording apparatus comprises all the limitations of claims 1/11, but does not expressly disclose a frame on which the sensor is provided.
	However, Kitajima discloses a recording apparatus that is able to prevent soiling of a sensor (paragraphs 43-44), the recording apparatus comprising a frame (bracket Bk) extending in a main scanning direction is provided at a position under a carriage (Figs. 3-4) such that the sensor (detector unit 62) is provided on the frame such that a top of the sensor is located above a top surface of the frame (Figs. 3-4),
	wherein a protruding portion (roller member 22r) that protrudes toward the frame is disposed in a lower part of the carriage (paragraph 24 & Figs. 3-4), and
	an abutting portion (portion of guide rail 28) configured to abut against the protruding portion is provided at a position facing the protruding portion on the frame (paragraph 24 & Figs. 3-4).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to provide the sensor in the manner taught by Kitajima, so as to prevent soiling of the sensor.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al. (US 2008/0129804 A1) in view of Oda et al. (US 2003/0128256 A1).
Regarding claim 1:
	Fukushima et al. disclose a recording apparatus comprising a carriage (53) having a recording head (print head 10) that performs recording onto a transported medium (P) and an ink tank (ink cartridge 110) that stores ink to be supplied to the recording head (paragraph 68), which are mounted to the carriage (Fig. 14), the carriage being configured to scan in a main scan direction (arrow A: Fig. 14), which is a direction intersecting a transport direction in which the medium is transported (Fig. 14),

	wherein the recording apparatus includes a sensor located under the carriage (Fig. 11) and having a light-emitting portion (13) that emits light toward the prism (Fig. 11) and a light-receiving portion (14/15) that receives light reflected by the prism (Fig. 11),
	wherein the carriage is located at a standby position (“home position”) when a maintenance operation is performed on the recording head (paragraphs 71-72 & Fig. 14), and
	wherein when the carriage is located at home position where the sensor detects the ink remaining in the ink tank, the sensor is disposed at a position hidden by the carriage in plan view of the carriage as viewed from above the carriage (paragraphs 72, 75 & Fig. 11).
	Fukushima et al. do not expressly disclose that the ink tank has an inlet port for replenishment of the ink, and thus does not disclose an ink replenishment position.
	However Oda et al. disclose a recording apparatus that is able to ensure a stable supply of ink (paragraph 16), the recording apparatus comprising a carriage (16) having an ink tank (20) that has an inlet port (slit valve 46) provided in an upper part of the ink tank for replenishment of the ink (paragraph 49 & Fig. 5), and a prism (42) provided in a lower part of the ink tank (paragraph 48),
	wherein the carriage is located at a standby position, which is also an ink replenishment position, when the ink in the ink tank is replenished via the inlet port (paragraph 67).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to include replenish Fukushima et al.’s ink tank at the home position, in the manner taught by Oda et al.  In doing so, the sensor is disposed at a position hidden by the carriage in plan view when the carriage is located at the ink replenishment position.
Regarding claim 2:
	Fukushima et al.’s modified apparatus comprises all the limitations of claim 1, and Fukushima et al. also disclose that a frame (unreferenced frame shown in Fig. 11) extending 
Regarding claim 3:
	Fukushima et al.’s modified apparatus comprises all the limitations of claim 2, and Fukushima et al. also disclose that the sensor is provided at a position deviated from a center of the frame in the main scan direction (the “home position [is] where the recovery unit 58 is installed”: paragraph 72 & Fig. 14).
Regarding claim 4:
	Fukushima et al.’s modified apparatus comprises all the limitations of claim 2, and Fukushima et al. also disclose that the sensor is disposed at a position where a speed of the carriage in the main scanning direction may be constant (paragraph 72 & Fig. 14).
	Please note that the claimed recording apparatus must be differentiated over the prior art in terms of its structure.  The manner of using the claimed apparatus does not differentiate the claimed apparatus over the prior art when the prior art is capable of being used in the same manner.  Because Fukushima et al.’s carriage is capable of traveling at a constant speed at the position where the sensor is disposed, Fukushima et al. anticipate this limitation.
Regarding claim 5:
	Fukushima et al.’s modified apparatus comprises all the limitations of claim 2, and Fukushima et al. also disclose that a top of the sensor is located above a top surface of the frame (Fig. 11).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al. as modified by Oda et al., as applied to claim 2 above, and further in view of Cseledy et al. (US 5684516).
Regarding claim 6:
Fukushima et al.’s modified apparatus comprises all the limitations of claim 2, but does not expressly comprise a carriage having a protruding portion that protrudes toward the frame.
	However, Cseledy et al. disclose a recording apparatus that maintains a printhead-to-paper gap (col. 3, lines 31-39) by providing a carriage (carrier 12) having a protruding portion (feet 17) that protrudes toward a frame (towards guide rail 19: Fig. 3), the protruding portion being disposed in a lower part of the carriage (Fig. 3), and
	an abutting portion (groove 18) is configured to abut against the protruding portion (col. 2, lines 55-60 & Fig. 3), the abutting portion provided at a position facing the protruding portion on the frame (Fig. 3).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to utilize the configuration taught by Cseledy et al. into Fukushima et al.’s modified apparatus, so as to maintain a printhead-to-paper gap.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al. as modified by Oda et al., as applied to claim 1 above, and further in view of Koase et al. (US 2018/0345678 A1).
Regarding claim 7:
	Fukushima et al.’s modified apparatus comprises all the limitations of claim 1, but does not expressly comprise a front panel having a notch.
	However, Koase et al. disclose a printing apparatus comprising a front panel (surface 103) provided in front of the carriage (paragraph 69 & Fig. 1), and a notch (window portion 103a) is formed in the front panel at a position corresponding to the carriage when the carriage is located at a home position so that the ink tank is exposed through the notch, allowing a user to visually recognize the ink level (paragraphs 69, 72).
.

Allowable Subject Matter
Claims 9-10 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9 and 18 appear to contain allowable subject matter because the prior art of record does not disclose or make obvious a recording apparatus in which “a first protruding dimension of the protruding portion from the carriage is larger than a second protruding dimension of the sensor from a top surface of the frame.”  It is this limitation, in combination with other features and limitations of claims 9/18, that indicates allowable subject matter over the prior art of record.
Claims 10 and 19 appear to contain allowable subject matter because the prior art of record does not disclose or make obvious a recording apparatus in which “the sensor is disposed at a position where a speed of the carriage to print on a media is constant.”  It is this limitation, in combination with other features and limitations of claims 10/19, that indicates allowable subject matter over the prior art of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455.  The examiner can normally be reached on Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853